Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 1 of 16 Page ID #:6




                              EXHIBIT A
  Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 2 of 16 Page ID #:7


                                                                                                                                 PLD-PI-001
   ATTORNEY OR PARTY WITHOUT ATIORNEY(Hana Sam ananter.satiddreask                                          FOR COURT USE ORLY
   John Ivan Kocak
   VSP -D1-8c-3/K08836
   PO •Box. 96
   Chowchillaa8gr_ 5gi9h3
        Ta              .                              FXC Ar9. Mame   N/ A
  saaarassfogramm N/A •                                                                                     Fi
                                                                                                                ari Ins la,Ry, e. • kJ
     ATRWMYFORMmad In   Pro Pei
 SUPERIOR couRT or CALIFORNIA, couRrr OF San Diego                                                              SEP 1 6 2079
      smettoonsss: 330 West Broadway
     waewomme San Diego, Ca
     agyApamnale 92101
        ag„,„cm,Ame Civil - "WITHIN THE ADMIRALTY"
         PLAINTIFF: John Ivan Kocak

           DEFENDANT Pe ter C. Deddeh; Michael Roddy

 agl DOES 1 TO 10
 COMPLAINT—Personal Injury, Property Damage, Wrongful Death
     C AMENDED (Number):                SECURITIES FRAUD/
 Type (check all that apply): . .
                                        ILLEGAL FORMATION OF
 IC MOTOR VEHICLE E3 OTHER (specify): A BOND/CONTRACT
       E:I Property Damage         C Wrongful Death
             Personal Injury         /M Other Damages (specifz): MENTAL
  Jurisdiction (checkall that apply):                                                         CASE NUI•illEt'
       ACTION IS A LIMITED CML CASE
       Amount demanded Q does not exceed $10,000
                              ct exceeds $10,000, but does not exceed $25,000
 IXX1 ACTION IS AN UNLIMITED CML CASE (exceeds $25.000)                                        37-2019-110048781-Ctl-SL-CTI,
 ElACTION IS RECLASSIFIED by this amended complaint
             from limited to unlimited
       C from unlimited to limited
                                                                                                                                               . fr
1. Plaintiff (name ornamas):Jahn Ivan Kocak
   alleges causes of action against defendant (name or names):         Peter C. Deddeh; Michael Roddy
2. This pleading, Including attachments and exhibits. consists of the following number of pages: ( )
3. Each plaintiff named above Is a competent adult
   a. Inl except plaintiff (name):
                 ria corporation qualified to do business in California
            (2) C an unincorporated entity (describi):
            (3) C a public entity (desalts):
            (4) 1::= a minor C an adult
                       (a) = for whom a guardian or conservator of the estate or a guardian ad Nem has been appointed
                       (b) 0 hiller (specify):
            (5) f      other (speriy):
   b. Int except plaintiff (name):
            (1) C a corporation qualified to do business in California
            (2) E: an unincorporated entity (describe):
            (3) C a public entity (describe):
            (4)        a minor C an adult
                       (a) In] for whom a guardian or conservator of the estate or a guardian ad aem has been appointed
                       (b) C other (specify):
            (5) ri other (specify):

         information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                       Page I of
 Fora Apposed ar Ombra! thin                   COMPLAINT—Personal Injury, Property                                    • Cada Marl Ramos% § 429.12
  adfclal Could OCaEfaitla
                                                                                                                                www.caurlittcagas,
PUIPI-001pevaartuary 1.240!1                        Damage, Wrongful Death
       Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 3 of 16 Page ID #:8



•       I SHORT TITLE:                                                                                                                 PLD4PI-001
                            John. Ivan Kocak    V.                                                              44.maa,
                            Peter C. Deddeh; Michael Roddy                                                    37-2019-00048781-CU-SL-CM
           10. The following causes of action are attached and the statener.ts above
                                                                                     apply ba each (each complaint must have
                causes of action attached):                                                                                  one or mce
               a. C Motor Vehicle
               b. rGeneral Negligence
               c. Cl Intentional Tort
               d. 1      Products Liability
               e. F-1 Premises Liability
               f. 17TR-1 Other (sce.cify):SECURIT IFS FRAUD,/TTT cr IT rin',141. T ON
                                                                                                         OF A BOND/CONTRACT.



       11. PLair.bff has suffered
           a Fr wage less
           b. i x loss cf use of proper
           t.EE hcsoitai and medical expenses
           d. L       general damage
           a. FT craned.; damage
           t. 1-2r. Ices of earning cacacity
           g, 77C ether carnage fszectr: r wP7(:7717 D           CJF SEC:RITTET. ITARNTNGS




                 The damages claimed fcr wrongful teeth and ti-e re aecr,ships of
                                                                                  piair.tlf to the deceased are
             a. i     listed in Attachment 12.
             b.r----i as fcilows:




      13. The relief sought in this complaint is within the junsdicticn of this
                                                                                court.
                                                     Jurisdiction is es tablished
             in this case "WITHIN THE ADMIRALTY" under Article
                                                               III and 28 U.S.C. 1333
             and 28 U.S.C. 1337.
      14. Plaintiff prays for judgment for casts of suit; tr such retief as is ?air.
                                                                                     just, and equitaoie; and fcr
          a. (1) k compensatory damages
             (2) X 1 punitive damages
             The amount cf damages is (in cases for personal ;fur/ Cr wrongful death,
                                                                                               you must check (1)):
             (1)1 X I according to proof
             (2) Fri in the amount of: $ 298,000,000.00

     15.    l X 1 The paragraphs of this complaint alleged cn information and belief are as
                                                                                            follows   (specify paragraph numbers):
                 (SEE: ATTACHMENTS)

     Date:          — I -2019

             John Ivan Kocak                                                     r                        .
                                (TYPE CR PRINT NAVE)
                                                                                                 (SIGNXTC,RE cf P_Ael11FF CR
                                                                                                                               ENE'.
    P:T•PCX:1 Bev Amer/ 1. 2707.1
                                                       COMPLAINT—Personal Injury, Property
                                                                                                                                          P3p3a3
                                                            Damage, Wrongful peath---
    Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 4 of 16 Page ID #:9


                                                                                                                                                PLO-C-001P)
     SHORT TITLE.      John'Ivan Kocak    v.                                                                CA:fa diLMEER.

                       Peter C. Deddeh; Michael Roddy


                                                      CAUSE OF ACTION—Fraud
                         (Furter]
        ATTACHMENT TO               Pal Complaint      C Cross-Complaint
        (Use a separate case of action ben for each cause of acrion,)

        R2-1.Plairldff(name):         John Ivan KOcak
                alleges that defendant (name):       peter       C.    Deddeh; Michael Roddy
                on or about (date):      2/5/1995                                defrauded plaintiff as follows:

       FR-2. Ea Intentional or Negligent Misrepresentation
                a. Deferdant made representations of material fact
                                                                       as follows;
The Defendants listed in this suit are sued in their Official and individual
                                                                                        ri as stated         Atta chment FR-2.a          M
capacitits for misrepresentation/Concealment of the formation of a
in Plaintiffs name. Defendants are also guilty of never providing  Bond(s)
                                                                   any
disclosure to Plaintiff while concealing their actual intent to "DECEIVE"
Plaintiff by surpressing all relevant information as to the formation of
the attached Corporate Bond. The Defendants purposely misrepresented and
or concealed all relevant material facts as to doing Business in
                                                                 Plaintiffs
name by forming a very lucrative Corporate Bond to be traded on Wall
                                                                     Street.
                        b.riese representations acre in fact false. The Itch wa4'i as stated in Afthchment FR-lb
                                                                                                                 Z as follows:
The defendants illegally conducted business in Plaintiffs name,
                                                                without
Plaintiffs consent in violation of Civil Code 1572.2; U.S. Code 1028 (a)(1)
(2); and Title 15 Commerce and Trade section 781 registration requirements
for secutities section (a)(b)(1)(a). •


                       c. When defendant made the representations,
                           r-,defendant knew they were false, or
                           xx defendant had no reasonable ground for befievir.g the
                                                                                    representations were true.

                       d.Defendant made tre representations with the intent to defraud and induce
                                                                                                               plaintiff to act as described
                          in ;ter,: FtR-5. At the time plaintiff acted, plaintiff did not !cncw the
                                                                                                       representatcns were false and believed
                          they were true. Plaintiff acted in justifiable reliance upon the truth of the representations.

      FR-3. rn Concealment                                                      •
                                          —7.31 3;u       r                                      33 °tett; T.
(SEE FR-2 (a) above).
                                                                                                                             FR-3.a        .   X N =3 reii3W3:




                     b. Defendant concealed or suppressed material facts
                          in   defendant was bound to disclose.                •
                         ale bi:e.-g                   fe:ta                                   sr: t.'3.-1....'frzrn discovering me concea'ed
                                or suppressed facts.
                     c netendant sot-cosier'. cr            sal t.1- asa facts Pk. the Irtet t•-.: derra3d and Enduce. plairraff to
                    . '                   :          A: ...54 t;ce ;;4;.-.tiff                                                         act
                                                                                                                       ....nncecheo Li s...pplesee‘r
                        facts and would not have taken the action if pla;ntiff had known the facts.
                                                                                                                                       Page 1

  Form Approved for Optional Usa                                                                                                                          Page 1 oil
   dtddal Caned Cl Cagfamis                                                                                                         Code of Crtlf Proc-edure, 425.12
 Plot 4o1(3) pet. January 1.20071                        CAUSE OF ACTION—Fraud                                                                   wee ostnenface gay
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 5 of 16 Page ID #:10


     SHORT TITLE:                                                                                                      PLO-Pt-001(2)
                       John Ivan Kocak                 v.                                  C"=Wilr*
•                      Peter C. Deddeh;                Michael Roddy

             -2-                        CAUSEEOF:A:THDS---CieneraINegligence
                    (number)                                                                                       Page

        NITACI-INENT TO fni I     Complaint          Cross - Complaint
        (Use a separate came of action tee far each cause of coffee.)

        Gi1-1. Plaintiff (name): John Ivan Kocak

               alleges that defendant (name): Peter C. Deddeh;
                                                                               Michael Roddy and bOES. "1L10


                       nr4 Does       1               to     10
              was the legal (proximate) cause of damages to plaintiff. By the (dewing acts
                                                                                           cr ontisslons to act, defendant
              negfigently caused the damage to plaintiff
              on (date): 2/5/1995 '
              at &two: San Diego Superior Court/Clerks
                                                       Office.
           (descapeershessaytbrifeONtyl: Peter C. Deddeh; Michael
     are sued in their Official and Individual                     Roddy and DOES 1-10
                                                         Capacities for misreoresentat-.
     -ion/Concealment of the Illegal formation of a Bond(s)
     name. Defendants do not ouelify for immunity do                    in Plaintiffs
     per Civil Coda 52.1 (a)(b) and Civil Code 52.              to  their  ILLEGAL ACTIONS
    suit par Civil Code 51.1(a)(b).                           Plaintiff* prosecutes this
    The defendants are guilty of not asking for
     business in his name and for never disclosing         Plaintiffs consent to conduct
     BOND in his name.                                       their intent to form a
                                                    •
     California Law. clearly defines that a legitmate
    (2) parties, and both parties MUST knowingly               Contract MUST have two
    the contract to be valid.. Plain:Ws first               enter into agreement for
      facets and details of the Corporate Bond were        contention  is that the many
    DISCLOSED to Plaintiff and Plaintiff could not            never  at  any time
    what points, agreements, or peramenters of                reasonably   have guessed
                                                          the Bond he was agreeing to.
    Furthermore, the establishment of this particular
    transactions and Judicial Business on behalf of              Bond conducts Financial
                                                               Plaintiff UNLAWFULLY.
    Plaintiff was entitled to automatic disclosure pursuant
                                                                         to FRCP 26(a).
    The details of Cbrporate Bond CUSIP T 72200Q369
    by the defendants to plaintiff.                            were never disclosed

    Plaintiff has a Due Process Right secured by the
    Code 52.1 and 52 to prosecute this action for     Constitution and Civil
    and other 'appropriate equitable relief to     damages, injunctive relief
    enjoyment of the rights secured, including protect the peaceable  and
    declaratory relief to eliminate a pattern orappropriate equitable  and
    these Defendants of forming Bonds in their    practice of conduct ,by
                                                Defendants name Illegally.

                                                                                               (CONTINUATION PAGE 2)
 FormikymedUCOmaltke                                                                                                       Pmeridl
  aog±aCguailltactla               CAUSE OF ACTION--General Negligence                                          Cood%ghloqam.125.12
P.WWWWtmalmmytMM                                                                                                     mrst=tratteN
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 6 of 16 Page ID #:11


    CAUSE OF ACTION—GENERAL NEGLIGENCE
                                       CONTINUATION           Page:   2



         Plaintiff will submit evidence that is
                                                indisputable inwhiCh will
    prove that the Defendants have engaged in
                                              SECURITIES FRAUD by ILLEGALLY
    FORMING A BOND in Plaintiffs name without his
                                                  consent IMPLIED OR
    OTHERWISE. Plaintiff Was never given disclosure
                                                      that Defendants were
    forming bonds in his name or that through.the
                                                  bonds, business.would
    be conducted in his name Judicially or
                                           otherwise.

         Defendants participated is SECURITIES FRAUD
                                                      by initiating, condoning
    and or creating and ILLEGAL CORPORATE BOND,
                                                 CUSIP # 72200Q859 in
   Plaintiffs name which is valued at $7,631,157,000.00.
                                                             The aforementioned
   Corporate Bond is managed by ATLANTIC FINANCIAL
                                                     and is listed as a
   Corporate Bond connected directly to the Defendants
                                                        . at San Diego
   County ci7a-io,-. Court Casa Number ESCD110A55]. The
                                                          Dafare'ants
   are the Presiding Judge aCotirt Executive
                                               Officer over the above
   named Corporate Bonds creation and as a
                                             result directly responsible
   both OrFICTALLY and INDEPENDANTLY for
                                           the harm-and crimes committed
   against Plaintiff.
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 7 of 16 Page ID #:12


   ;              ?W M;;CL: CAVE' (Mn.. Stag 3ar 'anon aad icres4                                                                     MC-03e
                                                                                                                   :CR
   : John'ivan Kocak, Plaintiff In Pro Per
   T21633 Ave 24
     Chowchilla, Ca 93510
     Ko8336
         -7-az—etc Ne.. 831-5E4
                              .5-7993 F.,.-otc re.tbiso: N/A
    LuALAomecfewma. N/A
       ATTCRNE'PCRARInek     In Pro Per
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF
                                             San D1 eg 0
            STRESX:CR5SS:    330 West Broadway
            mAi.aicAimaem N/A
          :7(       =Ca      San Diego, Ca 92101
              sFax-poma CIVIL-"WITHIN THE ADMIRALTY"
        PLAiNTFFIPETITIONER:       John Ivan Kocal
   i)EF=W^ANTIRtSP^N^r4r:              Peter C. Deddeh;              Michael :toddy
                                                                                                     CASEMX.9ER;
                                              DECLARATION

                                        •
            T,   John Ivan Kocak, Hera after known as
                                                      Plaintiff
: was never „van disaloc-r= as to the foriat'on
                                                                                                     th= aat=ah= 4
2araarm'e         =o- -1

acnsented               the Bonds farmat 4 or.                    I withAr=w an y Atd all "INF.-713.DH
consent to the Corporate Bond CUSIP                                 e   72)
                                                                          06(1369 and hereby demand
the Corporate Bond, Symbol PrnRX, CCSIP #
                                          722C0(1489 be turned av=.1a
to ice.




    I declare under penalty of oeclur, under the laws of the State of California
                                                                                   that the foregoing is ate and turrect.
    Date:    8-31-2019


            John Ivan.Kocak
                            (TY0E tR        NAME)
                                                                                               (sictuarina SF:MAIM"

                                                                         ❑    Aliforrey for a. Piaintiff ❑ Pettio             IJ Defendant
                                                                        0     Rescordent 0( Other (Specify)* IN             Pro Per
 PonzAmareWwwrialUse
 Arkiaicklumiddnia                                               DECLARATION
 UCC0periamall.1.2.04                                                                                                              Pal, Iof,
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 8 of 16 Page ID #:13




                         EXHIBIT A
       Description of this Exhibit PINGO CUSIR BOND RESULTS'
                                ATLANTIC FINANCIAL REPORTS




       Number of Pages            5
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 9 of 16 Page ID #:14




                               Your CUSIP Results are as follows:



         IOFLti.FOC.U: (CC SCI:E;1'10_465j,
          PLMCO Low Duration Fund/United States
          Symbol:                    PLDRX
         ;CCSIP:,                  'T72200069,1;

         Incepti6n Date:;             ; I 2131.72092,:-
         Net Assets:                   S7.681.167.000.00 as of
                                       43012019
        f.Portfelio Assets:_           57,631.16:.000.00 as or t
                                      `x'30;300_




         A little about the Fund:

         PINICO LoyDuration Fund seeks maximum total return. consistent w ith preservation of
         capital and prudent investment management by investing in investment grade fixed
         income instruments with average maturities from one to three years.
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 10 of 16 Page ID #:15




       PIMCO                                                                                                                                             •      Extended Duration Fund

         refranaaanacinotof ffaes)            10 yrs. •• %yrs.                   ytt.       • 71u.           6 matt            3 mos.',      ?ASO: PISTS
        HMCO Fund (%)         .                 9.43            4.91            333            13.61           4.54                          total arras ccaratiro miens
                                                                                                                                4.37                                                       0.66%.
        Reachrratle (%)                •        8.9?            5.13            3.343          13.52            5.15            110         De:dead feecurice                       Daily accrual
      Purim:rare qv:rid ray.7esm pest;atrTince. PIA' ;irkirr      . arCe pasta goannoae a a :Shin ise
                                                                                                    .c= cf foam ma
      Intermeor morn and die princarvake mean imesmict art/ &Imre. S,-are May 1.:2 meth man arks than atm.af            82.1?0611Af        1.A714:719;571.75
                                                                                                                    —a:
      :wen redeemed. Cnoraric petranria may .te kiwi 61tisimr Can ;rirtroarce tan.Fcrpertrmar.ce corm%                       30-lay Yield 1%1
                                                                                                            :a tamest                                             234%
      tercar arnthescd rim?NCO.= or by offIg $38.117.PrAf0.
                                                                                                                        .13.11371k5 3.6117ii•,1;.FX
      Demos in the Fares paean's:to:Ma N fodte and related atiltudo kfarmadca kith reSpec ta
                                                                                                      paCcie ategcrts
      of saorides or Leah:4W ad:kip my ho am:incable. Lo part )3dr:effaces in me prier; nuthaddagles tsar. Sy
                                                                                                              the Fund
                                                                                                                        cal min free; 20- Year Sub-leech fecrasens a
      are 11/41ifea There is ro atraarct that any fund, ind.ding ary kid that has =eared high or unusual performance ozpothon of tuntanaing 7:easi.r/3cnd and ;Imes
      far one or mm percds. wilt wece_CE Simile: levels doe:mama it the :axe. High perfamara is delined                 con a mask at ;els; reanty years. The index is
                                                                                                                         es E
      algokiCiat iacathe in ether 1) a :urea eatal um in mess al dial at the funegukarnark her.Neen trxrn.; padcds                          rebalanced ta.th roach n ecniance         Ural-firing
                                                                                                                   Cc 21
      a ftnes Mal atm :c era of re fuses hisackai reruns learxesn rigthang pees. Um:sue                                                     Tuasuri fires and profiles presided as ci the pfScus
                                                                                            peeCtraCQ is deigned asa
      eget:act charge in a fares cerXrracCe, as =yaw-. 7C one of ran peevieus raccrth:g NdadS.                                              rent- ant- The rre.uded S73295 are &eve! rely,earn
                                                                                                                                            'muds the Cid US. Teeac.r, !lac Irm.WItta
       rii:p3rmakinejr(CorptkinantITEt                                          10 yrc,=;53TE-- 3,4„,                                              Mt3301 itip with less than One reit staining
                                                                                                                          .•          .•
                                                                                                                                            to
       find rack                                                                                  11            96
       ionnter of furds                                                           111            177            205             250
       escarole                                                                    1                             2                          P1A11.0 .s a teatos 91cbal iriaszmanz monagerimot
      • Based Cn Ict3i rein Cer:Callta ?at distaoudcas reloves:wl. and cperatog broreses crOlced.                                           firm, airith tifien 'n 11 comthes thittic:Ialt the
                                                                                                                                            AnatiCS, e.scre and Asia. kLrded in 1971, PIMCO
                                                                                                                                            Dien a aide nage of inrcvadto scholars x help
                                                                                                                                            salons of 1r:cyan wet:tide meet d•ir reeds. Our
                                                                                                                                            sal is to ;midi ard.3ve PALM wick maittakirg 3
                Slaki Stlee1? Frvecrtee: shier:Ca age Caw ard et;erms riche Sous coricary                                                   oreng ohm! of :re< mange:en Vetrs-ca•rn
                                                                                                       Satre trivet:chg. This
     and rthemirrodon are cr.ouLeadhe 1he 3-ex3 prizzertsl-EP..annaryprzgwcs. it amileZ wit:o ma:1:e                                        ^itline. ?aft° is mimed ty *Tara SI.. a 'eery
                                                                                                                   or:Mired :ay
     cnacirg r.or AntriCi: iansenmirre. re3ie ?.3e                                                                                           hal civets P3'3 jnareal strikes cracider.
                                                            cceafr_-bears t roves: or send moms
     1 5,45.,Js LtS. ;1st.,         trat arc iciarcn-arreact!le=431' kcit.cea JS isecr.ZIIC•stzitilfrianc ;tcar.:M ett-
     7Lar2t4'cJD33:e saceccc. and c.cuoth:rse • iteduefes 68. roes tfencrtiracti :n tut;                                                    Pe.16 SiCRE I irPf,t1A7:1711. CAI,- !Xi 1:::C".".
                                                                                        7It DCI. cuatkr s. tram v4 :ref Mt                  REPSESSas7 Arra A7 324.31.PI
     rttet             ethr prd
                              . c          wren sr.B=le. me} te nth:zed n :ace( .174! wean :ease!        ter tithing rra
     clarrzases. • n=Cr           rame:4 :nettes in ervex; tray Stan)y classasst eccrczenpli•d&p, m rrefas makes                              V.; CCe 1&935175 FO? .Ar_stt 1.1:1it CF
     tarricy=tridislr.tith eiteafie triecr :at to:: =view sod lied :reastt.en:;:ade or liter rr num&
                                                                                                                        drecr•Iced a to       P2CCLCai A`e: 59n1.7.59 7 ?!•.I.:C.:3•71.1.
     gccla ctaEti COVCO. trdt•Cts :.1-4 mice d gra:et:atm ar.tr;irs taker ftS:coeotS penctely               id.t *C3th Lanier:C. • Crer
     icalhItteccagra1n.p3fere-s. arolyarr-,e Sorts 'Net .7.hc Rea: Ckzesn insr_nenm:nd-ties secittes re oca
     teleinn-Aram;                                                                                                        ;rstionets ies=
                           intfr,g7aska3 .=rizr3             atth an tiftill &Tidal'AM Tan Meijer rd rated irCari We Cr ni;ilf
    cr. if arms: deerired VJC0 tc ?.! o2cpantla .211‘,./.c.31tm;rellt! lquec? 'cc&:cc:vested r, totem:
                                                                                                                    recivAlts. net crass-Jed
    cidabrStzt trey. inctrim teztves med.:4,4%es est= With new=                              cizerpetsci tort traccn sersiffas. the Adrise
     Mimes the race= x •iie a mirtati             taig iCtlicr than frarestrienc wade fca bdtskn m is ono?. Derataines Cf!ses
    tresses 2S-T.dr. *it ireranet in 'trans. Paps tr.d ate de4rawies, Stch of:sem may Se Liken at the malarial•alue d                kola
                                                                                                                           the derineve
    ;:ndtri.
    lotus tcesse imam            :3•Cs use cf.texnakvestheis steto as tedu cthon band 'car;:ate attn.
                                                                                                                     Sixk ercense is rant
    a3 be mated as a hr4 averse kr aCctoiSng parscs rd is cc: cayatle Pa& k‘ezori Managen             . &glary It: rFILICO2.2.-ry
    "sweC mine iciCutAil vary Sae= the Ford% use ci mese 'ocencean as an 7nCard snag bet oind to
                                                                                                                      seek die cojecie of r.e
    Fr4. Total Arnuel      Claim; Ece.ises After f et Waiqr arGa icasehroetnenaz nth.6ng hirp.w =me '0.S1%
                                                                                                                                 Itsizecral
    Cass. '
           rerntes211,74 tat rcuitrg.                •
    P2rformatueles cargo n tart price. cerscsacart of cirtdads 3cd oci31;arts fayttalcra. AD perSoth
                                                                                                             'negertan cza year ara
•   ainlafoad.
    Eir&in a.radm is ra &rato Sri kid ,rim err eThbetC212 cocoa gen the
                                                                        aiLe s          Cibutd a kidett the mead :Egrt 3a ash icm
     owe byte manes irwest sem duce. Gov't3elartd zaykiclude neciaal
                                                                                     -MatzthsaaC202.351.1ies. &cos,               rare
     vac; Tram hocks rd rthns. aid FAC-varantS :Arcata sessf-45.
     kr.t=rients made b! 3 TS LI the mcili sth.ki':7 a Pared 'us rth ;.•erzad to Se thr mast 31%.C.€3
                                                                                                        a43'37?-7:0•379(.0-adv;st.:
            indp51,4 =se let 3 taar ncric, investors obiecrie agrees. A near x smaller:Ines
                                                                                                  ;eternize Tay rte ma's hew the
              exper-
                  xi ki et our oar' n the kngeen. nee fads have Enke Smithy hamlet kr irmszes to
                                                                                                              raluate arc ref and smaller
     Funds May not arcact scteenlasSes 33 active 5wancentres 335;09 erderCies. A fund
                                                                                           Tay be faced aasag 1 ranparafsely Luce parka
     cf :is pcfck errcen actlacrshechclea reflects fel =n, a kJda
                                                                             ccnioara Cs* krse poriai af ;is pada* in cath ect Cc &circa=
     awe pi:chases fcr      • n eam nu Idler: e Fund Therxisa         rict seek do se, wit may ackenely affea rezisnance.
     A word aboutrisk irscrein foreign denominated
                                                n           =liar dcmidled securities may kmalre heloutdisk nu s=tag
    Loam              scrcric        •J•cal ct$4 to maybe adiraad at enlegeg rain Mortgage and asset-bathed
    'Sine m doles l imam ram. cubit= to early exalt.= rift. 3M ter' %eke mai &nate he rename                             amides sal be
                                                                                                            torte mutes paragon of
     jswU 3eicyortricucyt3a swank sg3:31Sy saw Sum of grrtromeit a Tian guarantee
                                                                                                  then is no awake chatpeva:a VararrnS
          rret thee ctrigars. High-field Imerused. seceittes kink creaser dsk man lighereated
                                                                                                   Straiten pcnicreS duet:vest?' ten =27
        Strjea 133 genres Inds of .7e/a KC Bto.i6rinsk than parfait Cut 33 ma Sovereign securities ire geceray
                                                                                                                  hacked by the
                   065.3$33 of LI.S.Gccecizerc 'gm&         azortnia art stcpcited by wring &genic mewl:ratcm Weed Sy
                                                                                                                                   the
    faith aide U-S.Cchemenc pities ath circa n such stakes am actguar:cued and SI 5..o.u2 in %Ilia.
                                                                                                                Derivatives:nay ;niche
    :rub acsard ;Ws sua as kick. interest:ate. naliat• eat, r.anagenent all the risk that a
                                                                                                   pollen =Moak dthed woe: moss
    atusregetus. hydra is derhathes cosidiase more Chas W4 2=1 intend. Diversification
                                                                                                 donna ea:maga= kss.
    Divide: of teco Sand 6thds and exermno seahies krcachl by °swages1n
                                                                                      interest rates. Bends ardbcnifunfs vith krgu
    tneens tend a heave sect and sore•delrie than secedes kith shear duaCartic bad inngaunt&
                                                                                                               61 as inures Tres use.
    Past racEassara ccgt3r3nttt affuttmanitss. Pa-kngs 'cep writ the rocepth, of to accal share Jan
                                                                                                            Cow ices na nit is aCtecit
    saki dreges.

    the airletura kdel imesim erect n'simicral Bass Nes s I mien: hooter a maybe :aced
                                                                                         ttranatn lhar delhasrmtaares ram
    s trait trades on tab de:gilehytegcrs.
    fla put oferrsmates ray "tcrOditad in aty kin a Mere' ce A' dry other pc:ace:cc mccutacceileveuen cacips,cp. ptuccr:a
    s=eat oi Atari And:I:rage:ten :f AricCa L7.13 tein•te.! Sams and traxecu the kr:lit:CIL
                                                                                                         PIMCO Investment
                         inuota NevelOrk. 7? :CW:4 a tertnrcei'LMCat.
    FT59.1 10I3
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 11 of 16 Page ID #:16




    PIMCO                                             •                                                                          • • As of 31 December2017
                                                                                                                                PIMCO Funds: Government

    Extended Duration Fund                                                                   •
    CUSS.                               INSTITUTIONAL
    FUND DIC.7iICRIDAIE: -
                                                           Fund description
                                       31 AXXXXXXXX        The
     Ran:                                                           lei Duration Fund it an nyiteiy cunaged. urged poeublio with concerted apostle
                                                PEDIX      king=dacha yield ou—ar. This fund seeks to marderdiecarrait in                               to the rely
   CLEW:                                                                                                                    aid capitslappritthadon while
                                            72201E199      tran-4eing ethos= theist= with Its Littie fund maintains duration within
   'ir.41.
    n      NE7 a5k7S m MIUJONSg                            Cidgraup Sete Laden-gins tat Sub-Index.                                            three pears of dm
                                              51.351.2
   FCRTOCUO :IMAGERS                 '-                    INVESTOR BENENTS
   Michael Cudzil, Stephen Wonky. lash Means               This duel o& hearers an acsent senor to mate the keret rate seasitilkyolther
                                                                                                                                        asses              and tore- :a
   PAD MT:Ina
   E. --...1 Panic: 70                           24119 Potential beetle orals died Include
   Eta re tro ms.                                25.74       Enhance means Wee= asses and longesith inteen.ere.siedrive Uathalldes
    W.M:s1 :STiTtlas
                   —F.C412:411 l's*                        • Focibte disc-action. biome and wind gains pothole through 2hte management thesel nn total
                                 Market value weighted      cavta
    LS Gevencent • hum '                           87.5 ▪Feats on maintaining and thaeaties the ponthasing power dinvecars ethers= 'kinds
                                                                                                                                                        in 41 intent rare
    L5 Gomm= -AErin •                               1.6     enekonruaton
   Seem ar4 a-id Rates •                         -41.2    • Musa broad opporenkp te of rizeibirizethe setae: tet
   Mccielie                                         2.0
   :meth Grace ::::                                 IS THE FUND ADVANTAGE
   Sigh T.eid etc:                                  as 911.1C0 =binds Us 37 yeui of brethag with a tout teen philosophy and vein of apafenca manages
 • hicrellru` Deseret:                             AB long diethitha bands. The fund takes a divenifedapprawthi to rreurinj lentneri bond north bvaYnollrig
   Erc.Rirs Marked                                  2.7 theurnees Woad gaveniztere bonds to Include the entire gobal lad-income opperactith set in the 20-ales
                                                        year Stradim space.
       ?CMS ere Other Leap Dearth irsathrees       1.5 non-bonantark The final c.tely manage &radon and yielileno pasidoning, rakes mall erne-i                 t a to
                                                                         seam and teats tette= =taunt panther; in the band =eke
       El•co Deafen Inn:en •               _        1.2 :nurse seeks to providegrata dinntion ht arde                                             Tnis &unaided
   althrieuel                                                                                                to hedge interet rate tai.
                                                                                                                                    '
                                                    Or
  Otte •               •                        • 2.0 VALUE OP CORE FIXED INCOME STRATEGIES
  No Other Sec Deafen Irouraercs •                441.7 An allothdon to PLNICO's thed-Incetnestrategfes map& heAdell as a core part
                                                                                                                                           ola Wend pornrege.
                                                        Bonds cm provide a steadysource orb:carat and.as pan of a total-routs strategy.
                                                        gains as welL An atioanicut to a F12403 dred-income strategy in a paniono also canpotatithip prodoce capital
                                                                                                                                              Mk deendriation and
                                                        setae a hedge against thlainlity and risks in other tee classes, pardcalazip In
                                                                                                                                        dines 01•0211:101111: tutuerraliny
                                                        or del wee




                                           •




  enentannt a Milan CIA
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 12 of 16 Page ID #:17




                                                                                                                                                                      Imesslmo   SomdceS




                        334
                                     ti 3=. =

       C

      • nrcrnmion roe :Raving tiara 1,
                                                                         4._••                                                                                                         Senates
                                                                                                                                                                                      A rarity ill
                                                     C.-ATEANTEC RiCIANCIAL.• •                                                                                                       ssruars
      13:1 warn& gbbaszatcti rear
      t "rowan:yrs ntituFentaz;                                                                           Mea-JA. ''G:SCSI
        Rozat




      I PA 2.1•2 23.1.wm                        /   W-r..a. 7....4.4s A n. Ad./ CO Clients of Atlantic flnanciai
                                                *                                                                                                    Do you have Questions?
      / /won.. n RAaantatantra
       flat ninon pantintrl a 4.antr            I    PIMCO Funds (Part 2)                                                                              .1.11 Aca   rP.3
      Isnow mr=e1.3•0                                       ,
                                                         k FUND NAME ....t.                                                            . .
                                                                                                        . COUP 4.                SYMBOL           0011 1v1
      • ,-              • .101111                          ?NC, -7312MCC:TY in... Pr, Sna- 23aLi LI        :LS.? ..4..634 "'SOUL Ann              :own
                                                                                                                                                      9                                    - -
                                                          IntiC-1COPWCC:TY an,. IL^LILY t157                Z..SIP •/.3Sniti 57M3OL nal%          Crown
       Aay2A , 4an...Ione:1i                              PI4C0 CONVEFI31.2 Xn0 n571,                      CST in:3),In. G-maci..wc:x                                                IGlobal)
                                                                                                                                                  C3nyentw Sand
                                                          MCI CSV SZQL NO-5 ES 1157                        ......5.1 ....3154.9 Nr2 60-P.2.12                                         A acts via
                                 +a.l'I;3                 FMCS GO/E4S7,37E2 :CME P.PC OIS--                713En 33729:SSC 5,                                                         mom m1113
                                                                                                                                   22,CLPC In     Cinwtri11.3c
      A s3..1         N•n-:n
                         .r
                                                          r.pcs SPEAGING MAR,7-5 3:13 Anin                 ZS.> Ti::4:147 SvneCLNESA;             Worn...4430M
      mita, trie 7ntc-mitor                              =NCO EvEtOna JAMS'S 3C1C .t15%                    as:? i3:7.5:ES3 3 rah% A*3..4          .Sprattee 3S.4
                                                          IMO fnid: INC-Tilf SOS SMES :OS--                :O5.? 7772-Nt` Ift43(1.- LOC(
                                                         PIPCI: Cie: OCINe 3..S SE233S .4 Os-.             .73,5.3 33-31•3273 51.531. 74.31(
                       Stn 711                           4.PC4 -...... 2:C 4.0.4:v.: 31S-TIT4-..:1).       7...Sn '" '''' - 3-283:-.P.32
      Nnz cc                                             2.1'273 37.21,31 1ZP:71.3-227',, irS              7,5.1St:S. 44: 5vv331. 7P2,1.4         -7 ratinZe 1:31
                              •                          111230 intriott 13 7•3 -non:CS-7 23t. 33          3.1:P -...nr: 3',N3CL 70-LX
                   "          t '                        PO4C.: FCRO:ON SONO '35 1.7334Ett 7.4
             •-•                                                                                           :An 77.2317,3OS 5O1131. 7F2 2X          NOrCryAe3ona
                                                         PILAW FC.REnt ;CNC. n 3 LiirEn72: .357 Z.        C-S,P 77.7)33273 SP4SCL ,r,...a          Oicome
      1.13N.Lt Irt no 3. -• Cr.                          rpica I-04Sn/ Otr.4-,CNAL 5015                   ,73.5:2 :33.713437 57413,72.=3FIX
       -Irk 7'. • • o't                                                                                                                           -.7crinwee Ira
                                                         PIPCOPACt4 117. 713e( .44 NS: ;IL So!
                                                                                                         LS,                3   S'VeCL'W'NIX
                                                         PINGO PLNI:MN-..O1,7112L35 "'VLSI :157,5-5       .71-5n noo:pas: SyNtiCt "Ca
   trw moo; J. Its.1.13                                  P1pC3 C.71...11:14:NIS7U-P/S 5b5
                                                                                                          3125,2 133:4743.7 Snle,CL ?Anqf         wornose 3031
   1:o Pap                                               POICII SI:8AL 3C .3 41E:3123 ACM C..             rKSZA arr"la 51,13Urat                 "01726r33 3004
                                                         ?UK= :T ...7.04... 3C.T.T. :::157..              ,:.S.? 31335314 iWPC:- PG3n
   :anoz:                                                                                                                                         WorEnica 31,,0
                                                          ?DC GLOBAL ASTI. CLASS                          CLS:P 33E933'2 5IM5CL wCLA              nub:nice 3ann
   Onmn lczntan                                           ?IMO Ghnt NS%                                  Ls:4 41311E453 SWEICL MMIX               Corretninen: sane
   sr 2---Mr                        •,                    NIKO H.GH Y1ELO .201•11:SYIN7NE SttS           CS? 551390553         5•148a.TIYA4      Camorare sand
   cr.:Sys* I   :                        1.31             PIK.] /CCP flea` ASS R                         31-SIP 712334792      SnOn. Tint/       Cardona, Band
                                                          PIMCO HIGHYIrwl 'JIM                           C.n.P 123390.347.
      L‘Itactal          reatrma                                                                                               SYMBOL Porn       Cowan lone
                                                          InInCO HIGH VIELO Ant so :NS' 0.               :T.s;a '.4.1.:::in    Syvati. STAIR
  _resit/31 11.e.niali                                    902CO INOL SINS PUS 72 572.17 WV. 7-
  1.„-t 24 .tv. 1;53 1A:•--/t                                                                               C15,P72213(733 S'N1CL .31X           Wand 5:002
                                                         nytco :NV C2200 CORP SONO:NS%                      LtaS.P 7:2333313 SIT1201. PIGA
  te re= S. ..73 • 3:11                                                                                                                          Corporate Saw
    .tors : va.•41•P: Irv: •                             Pit 1,0 SA PUS "It ITUTIGT INSTva                  72,,,S:2,71273Q123 sevsza tnn        Wrenn Stan
                                                         nOICO LONG 22M .5013  -2; 20231:572
                                                                                          , AntE            as? 3332937:5 SlvElet PL.C3X
  MIA .73 4a:a fm                                                                                                                                GovernMent Sons
                                                         rptcc LONG MINI 3,5.7,Cv7 Mr-                      ['SP 14.1:4Cnt SYMBOL 'Gant
                I;                                                                                                                               Govemment 343m
  Insnovt                                                Ppr$0 SW OLP Ann, AC/1011572,17INE 5-5             .73.5, ii7:93717 rtact.w.:-.1,4      Carparaki done
                                                        INISCOLCw LAATICO Tato =ASS 4 T                 a'CfrSIP 722 10Cho5
  4kr.ks•                                                                                              4...                    laniSOl hasx.     Caporadd addd
                                                         pialon tow-at:R.4MM IT iptaitSTRATIVE
                                                                                                           C-Slat97:94ied svabi. nom      '      Cronus long
  54-s           1.'1,1 1-r                             'ma caw mu-.cu ..: .us-L                        -^.1-5.7
                                                                                                             112.190-9t
             1"111- cr                                                                                                        StaattataTAI       earanna Sand
                                                        nat., 4:ny OURATICn =21574                      CKSA ;IrmaIA          SY•13CL ?WI(       rarpocItt land
                                                        POCC LCW 34.1AnCti .ASTITur.cinA,
                                                                                                        LSI? AI:937n          SimaCt. fTLOX      Cardenas saw
  tarn; tr.: vtaanaq                                    PIP,C3 43Celen X447a7.4* Ens%
  Pa            -1•4•1 • •-"_y. •                                                                        ns:p isrscsn         SVMSCLPPIC22       Canorate 3ani
  "n• n ne: •Yw                                         Almon muNIA:PAL aGna =earn 5,5
                                                                                                        ClAn .3335114:        S'NEICL WtttlAtl   munc:041aars
                                                        PL.= MloNICVAL !COO .VS7P.OntiAt.               31.57, 343297133
        Mau                                                                                                                   SY nEtn. P'MIX     Mancoal Owe
                                                        PIMCO NY MAI 30.10 :15172.7CtInt.
                                                                                                        CpSn 127.2617:1       SVPSOL went        vanCosl dotal
                                                        pu.c.o NyiL ir.a. aZ.411;S:W -3it
  Canna Sanwa.                                                                            C.255         3,41P P3.29“:2        57v3CL Pl.12%      Cavenvnenc Ana
                                                        PIPeC3 R.:23.2EINFIN ASSET hs-r.
                                                                                                        LSI? ).1314Q5a5       symBOL44.1:4       Grown 1Inc
  tannin notran                                         TKO amNoroan SONG odn. 7L355
  1.1.4 11,1- :.,111.,/-                                                                                LS:i 55239444         SrvarA Rod         Government Scat
  MA-11,e-ir:                                           PIKS AFAL RETOR.4.P.It LASS 4                   C.57 72:SCO,791
  n          1.134 Mann :roseate
  and 1no• Maui.
                                                        nIvC3 REAL RET.R.1 57•4,27:1157,..C:ASS         as:? 72:141C157
                                                                                                                              SvmaC4 ARRA<
                                                                                                                              SYNOCI.PP254
                                                                                                                                                 Gnentment Mod
                                                                                                                                                 Real Staw
                                                        ntIvC0 soar 3LRAnC1=LNI 2.157.11.17.01AL
  11. tmkt 1.e,t3t1                                                                                     as, 131:15327         Solder. Mad        Amnon iced
                           -   I                        PrMCD 344C0.7 TEAM 101,1N15 -2.71'4! iri
                                                                                                        ZuSiA 353:41734       SY03CL v5:11       CArpardte Inca
                                                        0MCC SrICRT -SAM:LISSA
                                                                                                        0.52 nix:Jo:          S-TvIsIL driAt     Canaan Sora
                                                        tivC0 SHCR7 TS444O15-1-4111O/141.
  mini, you ter row..                                                                                   GS? 5411:9301l        SYSISCI. MIX       Croton Um
                                                        ntMCO STOCK' ALKS TUNG a 4
                                                                                                        C.S.:.4 722:41:470    STIa3C1. 4STR4     Growth 1:nc
                                                       PiMen et.CA 44.46 tTA4 RCJASI C..:
                                                                                                        Cr5:172EIOS347        STH3C4 ssati       Gmmhl Ito
                                                       PIMCO ^
                                                             5 .004W-t-5 TR S4.04 7 ETRILY Mtn
                                                                                                        0.474.153:4446        STYSCL PSTTA       Ann AJOCK.00
  rust ksa                                             ?TKO 51-3CK5 ;US ACtuarSTAATIVr ins
  tw.-.- s-wr Of 1✓r'n                                                                                  C5.4 i4355G759        Sr4i3CL MA*        &netts 1Inc
                                                       AK, STOCKS huS [NM CASs
                                                                                                        Co S.? 34234C.431     541SCL *STU        Grown 1inc
                                                       0710 113•AL 1377,21 AC1NI5'127:1E inS
                                                                                                        GS? MAVIS             STYBOI. ?TRAK      Car:Olatt 304
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 13 of 16 Page ID #:18



                                            PIPAOTAIALIC1021 Amt CASS I                     can tinacas:       PAWL "Rift        Gnat= llant
                                            PAC TOTAL RIM= A imanisterne*                   CS;S93.3944ft      41'1301.PA=       twaarsta Iona
                                            MAW tam an' am An151L                           USD n3:19.1.SS:    bIVIAL ms         Cray= bard
                                            9t1:0 TWA AMOS NI saKIZSTAIT:VE                 I-2IF ouster       Seftel.Pftla      Crafts Dad •
                                            PPILD =ft;SUS 21 tart                           QM'i9339atta       MEL 2^3SX         Grassraft
                                            MCIOTA AM= 2611.                                4.9117 AXXXXXXXX                     Cantata Sera
                                            PS CJ =IL WWI CI3A311cm C.                      PAID 03:90:11      SattECL atttaX    Gammas Sam •
                                            PtnO 70T.ft SE1221 vcanune a.:                  CLAW 1313=1•10     Sftt01.           Gasittratent Sara
                                                                             Sam betel ran astaftt Is Its=as =SO.
                                                                           Plena Ltr, . rt. I            oat ftatatatan•

                                     Contact Atlantic Financial
                                     lar Pisa earmarste ar Abaft a nay at gatiliani yOr• ma AMC a S stn-.             1, or mu am ADM an= Wilt= ini


                                     a Financial Pinning and Investment Servicas
                                     flit Stand anaeon raft stets an ata :atma Ra Z194 eft mfts a saa flat= tar term. wafts ant Atm.                  fta
                                     resew soar aftsas. fts.aftst ftst war s2:11 ts :ft•sr .1a a- us =eftIftr roc- ..start.

                                     an.ternaltet liatddrat011.5 Nuititill tau an tie al =en Sir ti:CI1N/144821. YOISIT aura end tee /mac
                                               neneete ge me itaine         -.nt 'ow'. •
                                     Tbastintat &sap:ft atm ftaste
                                     a Wealth Management Theis

                                                 Mat.ft Suttees                        CorpOrate Sergi®                     Abaft Its
                                               • .3.1•.:•••           t•                                                •           .;
                                               •          t. •
                                                                                   •                                    •       -•       • if* tei
                                              •     aAt i•I• • a                   • v.-a, I.•;•
                                              • Amaeca r ant.: s''                 • it ra•




                                                                                                          .24fras.

                                     mann/ Fund Inzer arc nogneesitastheleteevarats.ash.a.mesnftertar.nserpenreat.
                                     COntiol armada afarafetensta',swastika' aszi


                                                                                           u71#
                                                                                          em




   4.1?;;
        ; ;
          ;:-.ac'tft"                                                                                                                                 ••    ..   • s:     .• ••
                                                                                                                                                                        ::I.iza

   cownett o 1994-20I5 AdorsEeFonacial       Antalragerisent Cap.        Rights relayed.
   AF &usMaztatatest Cap. is altegittcredinvestrecaz Adeivorlocced in hfassackascits cuing the trade amen Atl=tic Rancid.
                                                                                                                          Atianialtuncial AP Asset
   Mangers=knot afEruned with abet dataand dhes not rani& Skerage gasket. Please leaden teenADVa eta as qproptiste m=3matiiime
                                                                                                                                              tad
   paganism berme laveging.




  Si
   SSC Comae? twass
                                               •




   — anal
  awlIftat11-14*
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 14 of 16 Page ID #:19




                     AFFIDAVIT OF BENEFICIAL OWNERSHIP OF
                               JOHN IVAN KOCAK

    I am familiar with the facts recited below; and hereby declare
    penalty of perjury that:                                       under

    1. I, the undersigned private Man: am the lawful and equitable.
       of the vessel named in the CERTIFICATION OF VITAL RECORD,    oimer
                                                                 registered
       with the DEPARTMENT OF STATE HEALTH SERVICES VITAL STATISTICS
       in the STATE OF OHIO, tiled on February of 2019                UNIT
                                                                           •
    2.'I am using this Affidavit to document status of ownership over
       the prinCipal, interest, and all accounts of the JOHN IVAN
       and that                                                   KOCAK

    3. I am the private owner of the JOHN IVAN KOCAK, and that
    4. The registrar of titles shall treat me as having obtained
     •age of majority; and that'                                 the

   5. My date of birth was on November 22, 1968; and that
   6. My place of birth is near the geographical location commonly
      known as Elyria, Ohio, an entity formed within the constitutional
      republic of the United States of America, within the Indigenes
      of Amexem (the Americas), Al Moroccan (American) Continents,
      in an outlying possession of the United States;-and that
   7. I am the holder in the due course securing 1007. of the beneficial
      interest in the property to which this affidavit relates, and
                                                                     that,
   8: I am the -sole power to accept, receive, transfei, disburse,
      convey 100% of the proceeds profits, income, and revenue     or
                                                                arising
      out of.the•prOperty to which the Certificate of Title relates;
      and that
   9. I hold all investment powers, which includes the power to dispose,
      or direct the disposition of, such portion of Certificate
      Title, and that                                           of

  10. I authorize this Affidavit to be provided to any withholding
      agent that has control, receipt or custody of the profits,
      revenue, or income derived from the property subject to    proceeds,
      attached Certificate of Title.                          the

   I hereby declare under penalty of perjury'that the above information'
   is complete, correct, and true to the best of my knowledge.


                                          -BY: John Ivan Kocak, OWNER
     Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 15 of 16 Page ID #:20
t.


                                              PROOF OF SERVICE By MAIL

                                            BY PERSON IN STATE CUSTODY

                                               (Fed. R. Chr. P.5;28 U.S.0 §1746)




          I,   --Jo A n                        goCAZ                                                      , declare:

          I am over 18 years of age and a party to this action. I am a resident of: OP-414 prison, in the

         county of Mecteret                         in the State of California. My Prison Is: (2 163 3

        "AVE OA • PO aos- 16 - CLacuetali                                          C4 ?3610
                     On g     -as-aoti
         I served the attached documents: A inotew `IT             0 F Betie       Pct'ci ctimeght?
                     eA
                   Cis       -I-V11- 40CE           5 (2er                  8)-14 cet 4P,M

                                                    (Describe Document)
                                                                       ••



         On the parties herein by placing true and correct copies thereof, enclosed in a sealed envelope. With

         postage therein fully paid in the United States Mail in a deposit box so provided at the above-named •

         correctional institution in which I am presently confined. The envelope was addressed as follows:
                                                                        SistrrIk Csur+ Juke
         Scet.     0:eq.dak-i
          RecorAntel OPPICFJ
                                                                        ChQ frt.% herS of 2tin5 its) 014 Ivo
                                                                         Po tiox IQQ 7024
          16 o o Negt NallyJen l°3
                                                                                Oto ,*
                                                          and to:
         Scn ei.`s3o eiq          Ion       f                          car(Q-270 2)
         I declare under the penalty of perjury under the laws of the United States of America that
                                                                                                    the foregoing is
         true and correct.



         Executed on F-0251201,

                             (Date)
Case 8:20-cv-01141-JLS-DFM Document 1-1 Filed 06/26/20 Page 16 of 16 Page ID #:21




                 CLERK'S CERTIFICATE

           The foregoing cement, consisting of
           1 Page(s). a full, true, end correct
           co y of the originalflcopy on file in
           this office
                       Clerk of the SuperiorCOtte

                         by 53Aka LC:AUG(2-0
  n               l        Dtputy
                                    WI. Acevedo
